DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1, 15, and 19, the closest prior art references, US 20180180895 A1, US 20160085077 A1, US 20120002046 A1, and US 4660943 A,  do not teach, by themselves or in combination with one another, “a driving lever coupled to the mounting arm and to the translation mechanism, so as to cause, with a first motion of the lever, movement of the mounting arm between the line of sight and the retracted position, and with a second motion of the lever, to cause the translation mechanism to provide the translation of the optical combiner along the line of sight.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 1, 15, and 19 is not obvious to a person of ordinary skill in the art at the time of the invention.
s 2-14, 16-18, and 20 depend on claims 1, 15, and 19, respectively; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20170176756 A1, US 20140327962 A1, US 20150002930 A1, US 20100180364 A1, US 20090135505 A1, US 20080263752 A1, US 20070114252 A1, US 20060174401 A1, US 20060007562 A1, US 20040181858 A1, US 20020148032 A1, and US 5471678 A, disclose helmet mount for stowage and adjustment of HMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882